IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-16,556-07


KENNETH DEWAYNE THOMAS, Relator

v.


THE HONORABLE ERNEST WHITE, Respondent






ON MOTION FOR LEAVE TO FILE APPLICATION FOR WRIT OF
MANDAMUS FROM CAUSE NO. F86-85539-M 
IN THE 194TH JUDICIAL DISTRICT COURT
DALLAS COUNTY


Per Curiam. 

O R D E R


	We have before us a motion for leave to file an application for writ of mandamus and
an application for writ of mandamus.
	Before deciding whether to grant relator leave to file his petition, we believe the
respondent, the Hon. Ernest White, judge of the 194th Judicial District Court, and the Dallas
County District Attorney's Office should have the opportunity to respond.  Therefore, within
30 days of the date of this order, Judge White, or his representative, and a representative of
the Dallas County District Attorney's Office, may file their respective responses in this
Court.  The relator's punishment phase proceedings currently pending in the trial court shall
be stayed pending further order of this Court.
	IT IS SO ORDERED THIS THE 30th DAY OF MARCH, 2011.

Do Not Publish